Citation Nr: 0015888	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left leg, to include residuals of wounds of the left leg 
other than service-connected small scars of the left lower 
extremity.

2.  Entitlement to service connection for a disability of the 
left arm, to include residuals of wounds of the left arm.

3.  Entitlement to service connection for a disability of the 
left side of the body, to include residuals of wounds of the 
left side of the body. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from April 1942 to November 1945.  His file 
shows that he was awarded the Purple Heart Medal and a Gold 
Star in lieu of a second Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, inter alia, the 
veteran's claims for service connection for residuals of 
wounds of his left leg and left side of his body, and which 
granted him service connection for PTSD and bilateral hearing 
loss, with 10 percent evaluations assigned for each.  The 
decision on appeal also granted him service connection and a 
noncompensable evaluation for tinnitus.

In August 1995, the veteran was granted service connection 
and a noncompensable evaluation for small scars of his left 
leg.  Service connection for other wound residuals of his 
left leg, left arm, and left side of his body remained denied 
and he continued his appeal in this regard.  Also, in a June 
1996 rating decision, the RO assigned an increased 
evaluation, from 10 percent to 40 percent, for service- 
connected bilateral hearing loss.  As will be further 
explained below, the issue of an increased evaluation for 
bilateral hearing loss is not before the Board at this time.  

In March 1997, the Board remanded the case to the RO so that 
the veteran could be scheduled for a hearing before a 
traveling Member of the Board, pursuant to his request.  

In January 1998, the veteran's claim was again before the 
Board.  At that time, the Board denied an increased rating 
for bilateral hearing loss from 40 percent disabling, and 
denied service connection for a disability of the left leg, 
to include residuals of wounds of the left leg other than 
service-connected small scars of the left lower extremity, 
and denied service connection for a disability of the left 
arm, to include residuals of wounds of the left arm, and 
denied service connection for a disability of the left side 
of the body, to include residuals of wounds of the left side 
of the body.  The Board also remanded the veteran's claim for 
an increased rating for PTSD from 10 percent.  

In its January 1998 decision, the Board referred the issues 
of service connection for residuals of a shell fragment wound 
of his right hand and an increased rating for tinnitus to the 
RO for appropriate action.  As action on these claims has not 
been taken, the Board again refers these claims to the RO for 
appropriate action.  

In June 1999, the RO granted the veteran an increased rating 
to 30 percent for PTSD.  In July 1999,the veteran indicated 
that he was satisfied with this decision for PTSD.  

The veteran thereafter appealed the four claims which had 
been denied by the Board in January 1998 (claims of an 
increased rating for bilateral hearing loss from 40 percent 
disabling, service connection for a disability of the left 
leg, to include residuals of wounds of the left leg other 
than service-connected small scars of the left lower 
extremity, service connection for a disability of the left 
arm, to include residuals of wounds of the left arm, and 
service connection for a disability of the left side of the 
body, to include residuals of wounds of the left side of the 
body) to the United States Court of Appeals for Veterans 
Claims (Court) .  The Court affirmed the Board's decision to 
deny an increased rating for bilateral hearing loss.  The 
remaining three claims for service connection will be 
discussed in greater depth below.  


FINDINGS OF FACT

The veteran's claim of service connection for a disability of 
the left leg, to include residuals of wounds of the left leg 
other than service-connected small scars of the left lower 
extremity, service connection for a disability of the left 
arm, to include residuals of wounds of the left arm, and 
service connection for a disability of the left side of the 
body, to include residuals of wounds of the left side of the 
body are plausible.


CONCLUSIONS OF LAW

The veteran has submitted evidence of well-grounded claims of 
service connection for a disability of the left leg, to 
include residuals of wounds of the left leg other than 
service-connected small scars of the left lower extremity, 
service connection for a disability of the left arm, to 
include residuals of wounds of the left arm, and service 
connection for a disability of the left side of the body, to 
include residuals of wounds of the left side of the body.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends he has disabilities of the left leg, 
left arm, and left side of the body, as secondary to wounds 
he incurred while in service during World War II.  It is 
noted that the veteran is already service-connected for small 
scars of the left lower extremity, a scar on the chest from 
gunshot wound residuals, and a right thigh injury as a 
residual of a gunshot wound.  It is further noted that the 
veteran has been decorated for the wounds he received in 
combat.  Under these circumstances, and under the provisions 
of 38 U.S.C.A. § 1154 (b), it is determined that his claims 
of entitlement to service connection for a disability of the 
left leg, to include residuals of wounds of the left leg 
other than service-connected small scars of the left lower 
extremity, entitlement to service connection for a disability 
of the left arm, to include residuals of wounds of the left 
arm, and entitlement to service connection for a disability 
of the left side of the body, to include residuals of wounds 
of the left side of the body are plausible and, therefore, 
well-grounded.  See 38 U.S.C.A. § § 1110, 1154 (b), 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  




ORDER

As the claims of service connection for a disability of the 
left leg, to include residuals of wounds of the left leg 
other than service-connected small scars of the left lower 
extremity, entitlement to service connection for a disability 
of the left arm, to include residuals of wounds of the left 
arm, and entitlement to service connection for a disability 
of the left side of the body, to include residuals of wounds 
of the left side of the body are well grounded, the appeal to 
this extent is allowed subject to further action as discussed 
below. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The Court's memorandum decision in October 1999 vacated and 
remanded the Board's decision from January 1998 which denied 
service connection for a disability of the left leg, to 
include residuals of wounds of the left leg other than 
service-connected small scars of the left lower extremity, 
entitlement to service connection for a disability of the 
left arm, to include residuals of wounds of the left arm, and 
entitlement to service connection for a disability of the 
left side of the body, to include residuals of wounds of the 
left side of the body.  

The Court held that a remand was necessary to secure a 
medical opinion to ascertain whether the pain or "knots" 
that the veteran felt in his legs might have been related to 
the fragment and gunshot wounds that he suffered in military 
service.  The Court determined that the medical opinion 
should also determine whether any of the other ailments that 
the veteran claimed, such as the inability to use his arm, 
were the result of his in-service injuries as the veteran 
contended.  Therefore, the veteran must be scheduled for a VA 
examination to make such determinations.  The Court also 
determined that the Board should consider the doctrine of 
symptomatology under 38 C.F.R. § 3.303 (b) when determining 
whether or not any current conditions were service-connected.  

Accordingly, pursuant to the Court's order and the joint 
motion to vacate and remand, the case is REMANDED for the 
following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions, along 
with the complete Memorandum Decision of 
the Court.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left leg, 
left arm, and left side of the body that 
have not already been associated with the 
claims folder. 

3.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with paragraph 2 above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
diagnostic tests should be accomplished.  
After reviewing the claims file the 
veteran should be examined to determine 
the nature and etiology of all disorders 
of the left leg, left arm, and left side 
of the body that might be present.  The 
examiner should order all studies and 
tests deemed appropriate for this 
purpose, including x-rays.  The 
examination report must include a medical 
opinion in response to the following 
questions:

a.  Is it at least as likely as 
not that the veteran's pains or 
"knots" in his legs are the 
result of his service-connected 
perforating gunshot wounds of 
the right thigh with healed 
scars or his service-connected 
non-penetrating gunshot wound 
of the chest.

b.  Is it at least as likely as 
not that the veteran's claimed 
inability to use his left arm 
or other claimed symptoms are 
the result of his service-
connected perforating gunshot 
wounds of the right thigh with 
healed scars or his service-
connected non-penetrating 
gunshot wound of the chest.    

4.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims of entitlement to 
service connection for a disability of 
the left leg, to include residuals of 
wounds of the left leg other than 
service-connected small scars of the left 
lower extremity, entitlement to service 
connection for a disability of the left 
arm, to include residuals of wounds of 
the left arm, and entitlement to service 
connection for a disability of the left 
side of the body, to include residuals of 
wounds of the left side of the body.  The 
RO should specifically consider whether 
service connection is warranted for these 
three disabilities as part of residuals 
of wounds that he suffered in service.  
The RO should also consider whether 
service connection is warranted pursuant 
to the doctrine of continuity of 
symptomatology under 38 C.F.R. § 3.303 
(b).  

In the event the claims are not resolved 
to the satisfaction of the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the last supplemental 
statement of the case and they should be 
given an opportunity to respond. 
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



